           Case 8:19-bk-00132-RCT         Doc 54     Filed 09/12/19    Page 1 of 2



                                      ORDERED.

     Dated: September 11, 2019




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 IN RE:                                                        CASE NO.: 8:19-bk-00132-RCT
                                                                               CHAPTER 7
 Diane Leslie McAnally aka Diane
 Guthrie McAnally,
        Debtor.
 _________________________________/


             ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

       THIS CASE came on consideration without a hearing on PHH Mortgage Corporation as
servicer for DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
SOUNDVIEW HOME LOAN TRUST 2006-EQ1 ASSET-BACKED CERTIFICATES, SERIES
2006-EQ1’s (“Secured Creditor”) Motion for Relief from Stay (Docket No. 51). No appropriate
response has been filed in accordance with Local Rule 2002-4. Accordingly, it is:

       ORDERED:
   1. Secured Creditor’s Motion for Relief from Automatic Stay is GRANTED.

                                               1
            Case 8:19-bk-00132-RCT          Doc 54      Filed 09/12/19   Page 2 of 2



   2. The automatic stay imposed by 11 U.S.C. § 362 is terminated as to the Secured Creditor’s
       interest in the following property located at 352 Hernando Avenue, Sarasota, FL 34243,
       in Manatee County, Florida, legally described as follows:
       LOT 14, BLOCK “I”, BALLENTINE MANOR ESTATES, ACCORDING TO THE
       PLAT THEREOF, AS RECORDED IN PLAT BOOK 2, PAGE(S) 136 OF THE
       PUBLIC RECORDS OF MANATEE COUNTY, FLORIDA

   3. The Order Granting Relief from Stay is entered for the sole purpose of allowing Secured
       Creditor to exercise any and all in rem remedies against the property described above.
       Secured Creditor shall not seek an in personam judgment against Debtor(s).
   4. Secured Creditor is further granted relief in order to contact the Debtor(s) by telephone or
       written correspondence in order to discuss the possibility of a forbearance agreement,
       loan modification, refinance agreement or loan workout/loss mitigation agreement.
   5. The Secured Creditor’s request to waive the 14-day stay period pursuant to Bankruptcy
       Rule 4001(a)(3) is granted.
   6. Attorneys’ fees and costs up to the amount of $531.00 are hereby awarded for the
       prosecution of this Motion for Relief from Stay, but are not recoverable from the
       Debtor(s) or the Debtor(s)’ Bankruptcy estate.
                                               ###
Attorney, Christopher P. Salamone, Esquire, is directed to serve a copy of this order on interested
parties and file a proof of service within 3 days of entry of the order.




                                                2
